DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/02/2021.
Claims 1 and 3 have been amended and are hereby entered.
Claims 5-7 have been added.
Claims 2 and 4 have been canceled.
Claims 1, 3 and 5-7 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/02/2021, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
 Applicant’s arguments, see page 6, filed 12/02/2021, with respect to the objections of claims 1, 3 and 4 have been fully considered and are persuasive. Claim 1 has been amended to clarify which visit time is being redetermined, claim 3 has been amended to replace “and” with “or” as suggested, and claim 4 has been canceled. The objections of claims 1, 3 and 4 have been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 12/02/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-4 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-4 have been maintained. 
First, Applicant argues on pages 7-9 that claim 1 does not recite a mental process. To begin with, Examiner notes that the 35 U.S.C. 101 rejections in the 08/09/2021Office Action stated that claim 1 recited a Certain Method of Organizing Human Activity including commercial 
Applicant cites portions of claim 1 regarding a prediction model, stored in advance, that is generated by machine learning based on information used for prediction for past deliveries and a prediction result after attempting the past deliveries, the predication result being a score indicating whether a resident was at a respective visit destination or not, as evidence that claim 1 does not recite a mental process. Further, Applicant cites Example 39 which states that a method for training a neural network does not recite a mental process.
Examiner notes that the 2019 Revised Guidance, along with the October 2019 Update and Berkheimer Memo have all been incorporated in the June 2020 revision of the MPEP. Per MPEP 2106.04(a)(2) III.B. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Per MPEP 2106.04(a)(2) III.C., “Claims can recite a mental process even if they are claimed as being performed on a computer…In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”. 
First, Examiner notes that per the cited portions of amended claim 1, the “determine a visit time” step is performed by the circuitry based on a prediction model stored in advance. In other words, the control circuitry of claim 1 is configured to use the prediction model that has already been generated. Therefore, the generation of the prediction model is not being actively claimed in claim 1. However, even if the generation of the prediction model were being actively claimed, it would still recite a mental process. 
Next, Examiner argues that determining a visit time for a delivery for each of the visit destinations, wherein a prediction is made of whether a resident of a visit destination is at home for each visit destination and time, and the visit time for each of the visit destinations is made on the basis of the prediction result, wherein the prediction is generated based on information used for past prediction and past prediction results, is a mental process. Predicting whether a resident is at home for each visit destination and time, taking into consideration the information and results of prior predictions, and determining a visit time based on the result of the prediction is a concept that can be performed by the human mind at least using pen and paper. To evaluate whether the claim recites a mental process, the use of a prediction model and generating the prediction model using machine learning must be considered to see if they prevent the “determine” limitation from reciting a mental process, using the broadest reasonable interpretation of the claims in light of the specification as per the MPEP citations above.
Looking at the prediction models as recited in Applicant’s specification, particularly in [0026], it is stated that “As the prediction model, any conventional model can be used. For example, a logistic regression model, a determination tree model, or model based on a random forest, a gradient boosting determination tree, or a neural network can be used. In addition, the information used for prediction (explanatory variables) may be dimensionally compressed and input to the prediction model. Moreover, other methods may also be used to predict whether the resident of a visit destination is at home for each time”. The level of breadth given for “a prediction model” is that any conventional method can be used as “a prediction model” in the 
As far as the generating itself, [0025] of Applicant’s specification recites “the prediction model is generated by machine learning (supervised learning) based on machine learning information (teacher data, correct answer data) corresponding to the information (explanatory variables) X used for prediction for each time described above and the prediction result (prediction variables) Y. The machine learning information corresponding to the prediction result (prediction variables) Y is information such as "1" if the resident of a visit destination is at home, or "0" if the resident of a visit destination is not at home”. The machine learning described in the specification is of a high level of generality, such that it being used as merely a tool to generate the conventional prediction model described above. Per MPEP 2106.04(a)(2) III.C., a concept that can be performed in the human mind that is merely using a computer as a tool to perform the process still recites a mental process. 
The broadest reasonable interpretation of the claims also highlights a difference from Example 39, to which Applicant cites as evidence for eligibility. While Example 39 is clearly limited to neural networks, the broadest reasonable interpretation of the prediction model in the claimed invention includes neural networks, but also includes any other conventional prediction method as discussed in [0026] of Applicant’s specification. As discussed above, the use of a prediction model as a tool to implement the concept does not preclude the claim from reciting a mental process. 
Examiner further notes the difference in how the training is claimed in the present invention and Example 39. Example 39 positively recites how the training sets for the neural network are created and steps involved in the training, in contrast with the present invention which does not positively recite any training steps and instead indicates that information used for past predictions and the results of those prediction are used to generate the prediction how the model is trained to the extent that the steps are precluded from being reasonably performed in the human mind, whereas the claimed invention recites the general concept of how the model is generated. Therefore, claim 1 of the present invention recites a mental process.
Applicant then goes on to argue on pages 9-11 that the “combination of elements” recite in amended claim 1 integrates the judicial exceptions of claim 1 into a practical application. Examiner respectfully disagrees. 
Per MPEP 2106.05(f), “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two…is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer”. MPEP 2106.05(f) further states “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it"” and “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
While Applicant does not specify what the elements are that allegedly combine to integrate amended claim 1 into a practical application, Examiner identifies the following the general concept of generating a prediction model using information and results of past predictions without providing description for how the model is generated. Further, the specification also does not provide steps for how the model is generated, implying that one of ordinary skill in the art would be aware of how machine learning could be used to accomplish the result without requiring detailed description. Therefore, the use of machine learning in amended claim 1 is equivalent to the words “apply it” and does not integrate the claim into a practical application. Considering the three elements together, they still do not amount to more than mere instructions to apply the exceptions using generic computing components. Therefore, the 35 U.S.C. 101 rejections are maintained.
Applicant’s arguments, see pages 11-13, filed 12/02/2021, with respect to the 35 U.S.C. 103 rejections of claim 1 has been fully considered but are either not persuasive or moot. The 35 U.S.C. 103 rejection of claim 1 has been maintained. 
First, Applicant argues on page 12 that Kirihara does not teach the clustering of visit destinations on the basis of geographical positions of the visit destinations at each of the determined visit times, and Applicant argues that Kirihara does not teach selecting a visit destination for which the visit time is to be re-determined from the plurality of visit destinations after the presence/absence information is determined in S1400. Not only does the clustering occur after the presence/absence information is determined, but as taught in the portion of Kirihara [0210] that was cited in the 08/09/21 Office Action regarding the limitation at issue, “In step S1404, the visit-destination-to-be-assigned determination unit 411 determines visit destinations to be assigned for each visitor on the basis of the prediction information about presence/absence.” Therefore, Kirihara teaches clustering the visit destination on the basis of geographical positions of the destinations at each of the determined visit times.
Regarding Applicant’s arguments about the “select” limitation, the argument is rendered moot by Applicant’s deletion of the limitation in the amended claim set. The newly added “responsive to…” limitation is taught by Kirihara below.
Applicant’s arguments on pages 12-13 with respect to amended claim 1’s limitations reciting a prediction model generated by machine learning have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Chrabaszcz (U.S. Pre-Grant Publication No. 2020/0005246, hereafter known as Chrabaszcz) is used to teach the prediction model being generated by machine learning, as will be shown below. 
The same reasoning above regarding the art arguments of claim 1 also applies to the arguments regarding new claim 7 as well as new dependent claims 5 and 6. However, the limitations introduced in new claims 5 and 6 overcome the prior art of record as will be discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Newly added Claim 5 recites “wherein when the circuitry compares a total number of visit destinations at the determined visit time to a threshold value, and when the circuitry determines that the total number of visit destinations exceeds the threshold value…and when the circuitry determines that the total number of visit destinations does not exceed the threshold value” (emphasis added). However, the comparison of the total number of visit destinations to a threshold and the steps taken in response to the comparison of the total number of visit destinations are new matter because they are not supported by the original specification as filed. Specifically, [0035] of the specification recites “The re-determination visit destination selection unit 13 compares the number of visit destinations of a cluster to which the most visit destinations belong with a threshold value set in advance, and determines whether the number of visit destinations is equal to or less than the threshold value” (emphasis added). Paragraph [0036] then goes on to recite “When it is determined that the number of visit destinations is not equal to or less than the threshold value (the number of visit destinations exceeds the threshold value), the re-determination visit destination selection unit 13 selects a visit destination other than the visit destinations of a cluster to which the most visit destinations belong as a visit destination for which the visit time is to be re-determined. On the other hand, when it is the total number of visit destinations. 
The closest the spec appears to come to providing support for the new claim 5 is in [0029] of the specification. This paragraph recites that as part of visit time determination unit 11’s functions: “at each time, the sum of variables for all visit destinations is set to be equal to or less than a threshold value set in advance,” with the paragraph then going on to provide examples of the threshold. However, Examiner notes that it is the sum of variables for all visit destinations that is being used in relation to a threshold, not the number of visit destinations. Further, the sum of variables is being set in relation to the threshold, and there appears to be no comparison to the threshold being taken. Finally, Examiner notes that the threshold recited in [0029] is not the same threshold used in [0035]-[0036] for the comparison with the number of visit destinations of a cluster to which the most visit destinations belong. As recited in [0035] regarding the threshold used for the comparison “This threshold value is used to select a visit destination for which the visit time is to be re-determined, and is set to a value slightly smaller than a threshold value when the visit time determination unit 11 determines a visit destination. In addition, this threshold value may have a predetermined rate less than 1 with respect to the threshold value when the visit time determination unit 11 determines a visit destination”. Therefore, the comparison threshold in [0035] and the threshold used by visit time determination unit 11 in [0029] are different thresholds, and [0029] does not support new claim 5. The comparison of the total number of visit destinations to a threshold value, and the selection of a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “The visit-time-determining device according to claim 1, wherein when the circuitry compares a total number of visit destinations at the determined visit time to a threshold value…” The claim appears like it could be referring to a prior mention of the comparing, but there is no prior mention of the circuitry comparing a total number of visit destinations at the determined visit time to a threshold value in claim 1. Further, this portion of claim 5 is written as if it could be a conditional limitation (when the circuitry compares…then…etc.). The remaining two limitations of claim 5 recite conditional limitations based on the result of the comparison. However, there is no decision made in response to the circuitry executing the comparison. 
It appears that the cited portion of claim 5 is intended to recite “The visit-time-determining device according to claim 1, wherein [[when]] the circuitry compares a total number of visit destinations at the determined visit time to a threshold value”. By removing “when” the implication of a conditional limitation is removed (i.e. the circuitry will always do the comparison) and the claim would be definite. For the purposes of examination, Examiner will be interpreting claim 5 with the first “when” removed as discussed here.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining visit times for destinations that are clustered together. 
In Step 1 of eligibility analysis, claims 1, 3 and 5-6 all fall into the manufacture statutory category, and claim 7 falls into the method statutory category. 
In claim 1, the “determine…”, “cluster…”, and “responsive…” limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A visit-time-determining device that determines a visit time for a plurality of visit destinations comprising circuitry” and “generated by machine learning” nothing in the claim elements precludes the step from practically being performed in the mind. Similarly, the “wherein” clause at the end of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (specifically, circuitry). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Also, claim 1 recites the concept of determining visit times for a plurality of visit destinations which is a certain method of organizing human activity including managing commercial interactions such as package delivery, home repair services, etc. Determine a visit time for a delivery for each of the visit destinations, wherein a prediction, based on a prediction model stored in advance, of whether a resident of a visit destination is at home for each visit destination and time, and determines a visit time for each of the visit destinations on the basis of a result of the prediction, and the prediction model is generated based on information used for 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a visit-time-determining device, circuitry and machine learning. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a visit-time-determining device, circuitry and machine learning amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is 
Claims 3, 5 and 6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 7, the “determining…”, “clustering…”, and “responsive…” limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A visit-time-determining device that determines a visit time for a plurality of visit destinations”, “circuitry of the visit-time determining device” and “generated by machine learning” nothing in the claim elements precludes the step from practically being performed in the mind. Similarly, the “wherein” clause at the end of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (specifically, circuitry). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Also, claim 7 recites the concept of determining visit times for a plurality of visit destinations which is a certain method of organizing human activity including managing commercial interactions such as package delivery, home repair services, etc. A method that determines a visit time for a plurality of visit destinations, the method comprising: determining a visit time for a delivery for each of the visit destinations, wherein a prediction, based on a prediction model stored in advance, of whether a resident of a visit destination is at home for each visit destination and time, and determines a visit time for each of the visit destinations on 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a visit-time-determining device, circuitry of the visit-time determining device and machine learning. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a visit-time-determining device, circuitry of the visit-time determining device and machine learning amount to no more 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bessho (U.S. Patent No. 10,334,402; hereafter known as Bessho) in view of Bostick et al. (U.S. Pre-Grant Publication No. 2018/0121878, hereafter known as Bostick), further in view of Kirihara et al. (U.S. Pre-Grant Publication No. 2020/0193546, hereafter known as Kirihara) and Chrabaszcz (U.S. Pre-Grant Publication No. 2020/0005246, hereafter known as Chrabaszcz).
Regarding claim 1, Bessho teaches:
A visit-time-determining device that determines a visit time for a plurality of visit destinations comprising circuitry configured to
determine a visit time for a delivery for each of the visit destinations (see Col. 18 lines 58-67 "The generator 82 generates the delivery route for visiting the bases specified from the delivery database 72 based on the specified time bands. The generator 82, for example, estimates periods of time that are to be taken for transportation between the bases based on position relations between the bases, and generates the delivery route so as to make the probabilities of the presence of the users when the deliverer visits the respective bases be higher than the predetermined threshold in consideration with the estimated periods of time for transportation" for the device determining visit times for each of the visit destinations)
wherein the circuitry performs a prediction,  (see Col. 25 lines 11-15 “one server device, one cloud system, or the like may implement the functions and the functional configurations that the determination server 10 and the delivery center server 50 execute” and Col. 4 lines 55-67 “The determination server 10 executes the estimation processing of estimating bases such as houses and work places of the individual users U01 to U04 by estimating correspondence between the terminal devices 100 and the bases based on the pieces of position information collected from the terminal devices 100 (step S2). The determination server 10 executes the determination processing of determining whether the users U01 to U04 using the terminal devices 100 corresponding to the bases as visit destinations are present in the bases based on the estimation result, executes specification processing of specifying time bands with probabilities of presence of the individual users U01 to U04 in the estimated bases”) 
and determines a visit time for each of the visit destinations on the basis of a result of the prediction (see Col. 18 lines 58-67 "The generator 82 generates the delivery route for visiting the bases specified from the delivery database 72 based on the specified time 
Bessho further teaches presence probabilities for more than one time window are calculated and stored (Col. 7 line 63 – Col. 8 line 20). Bessho does not explicitly teach clustering the visit destinations or re-determining a visit time for a visit location based on the clustering. However, Bostick teaches:
cluster visit destinations on the basis of geographical positions of the visit destinations  (see [0036]-[0037] "In one aspect determining at block 220 can include establishing a geofence 402 as illustrated in FIG. 3 and using the geofence 402 to identify clusters of delivery stops...geofence 402 can be established to identify clusters of stops. Geofence 402 in one embodiment can define a spatial area and can be e.g. circular, square, oval or any other shape. If two or more stops fit within an area of a geofence 402 system 130 can determine that the stops form a cluster of stops, and can include such determined clusters of stops in candidate package delivery route")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bostick with Bessho. As Bostick states in [0050], “By way of particular arrangements of features e.g. including one or more of…a geofence feature, a time window feature…resources such as delivery resources otherwise underutilized can be subject to use optimization. Time resources can be optimized as well as infrastructure and fuel resources for example.” Thus, one of ordinary skill in the art would have recognized that by incorporating the 
Bostick also teaches in [0040], "In one aspect determining at block 220 can include establishing a time window and using the time window to identify clusters of delivery stops...system 130 can establish a time window to identify clusters of stops. If two or more stops have target times within an established time window, then system 130 can determine that the stops form a cluster of stops, and can include such determined clusters of stops in candidate package delivery routes". Bostick further teaches that the geofences and/or time windows for clusters can be changed in [0039] and [0042]. The combination of Bessho and Bostick strongly imply in Bostick [0036]-[0037], [0040] and [0042] that clustering visit destinations is done on the basis of geographical positions of the visit destinations at each of the determined visit times, but the combination does not explicitly teach this because Bostick does not explicitly teach how the geofence and time window clustering are performed together. The combination of Bessho and Bostick also does not explicitly teach selecting a visit destination to re-determine a visit time for, wherein the visit time is different than the originally determined visit time. However, Kirihara teaches:
cluster visit destinations on the basis of geographical positions of the visit destinations at each of the determined visit times (see Fig. 15 and [0210] “In step S1404, the visit-destination-to-be-assigned determination unit 411 determines visit destinations to be assigned for each visitor on the basis of the prediction information about presence/absence. A procedure of a process of determining a visit destination to be assigned will be described later with reference to FIG. 16” and Fig. 16 and [0213] “In step S1500, the visit-destination-to-be-assigned determination unit 411 of the information processing server 40 sets areas in a visit target area by a predetermined method. For example, the visit-destination-to-be-assigned determination unit 411 divides 
and responsive to a result of the clustering, re-determine a visit time of a selected visit destination from the plurality of visit destinations (see [0218]-[0219] "In step S1620, the visit route determination unit 412 determines the appropriateness of the visit route on the basis of the area information and the visitor information...If the visit route is not appropriate (step S1620/No), the visit route determination unit 412 determines whether an assigned visit destination need to be changed to determine an appropriate visit route, in step S1628. If it is necessary to change the assigned visit destination (step S1628/Yes), the process of determining a visit destination to be assigned, illustrated in FIG. 16, is performed again in step S1632" and [0106] "the information processing server 40 may determine a route to be assigned, in consideration of...visitor information (e.g., years of experience in the business, the number of visits possible per day, etc.) including visitor's skill, experience, or the like" responsive to evaluating the result of the clustering of destinations, will re-cluster destinations if there are too many destinations in the clusters)
wherein the circuitry re-determines the visit time of the selected visit destination from times other than the determined visit time (see Fig. 16, [0213]-[0214] and above Kirihara citations for re-clustering destinations due to clusters having too many locations. As taught above in Bostick, each cluster has a time window. Destinations being reassigned into a different cluster would have a different time window than the one it was originally assigned. The re-determined time window would also have a presence probability above the threshold in Bessho)
One of ordinary skill in the art would have recognized that applying the known technique of Kirihara to the combination of Bessho and Bostick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of 
However, the combination of Bessho, Bostick, and Kirihara does not explicitly teach the prediction being done based on a prediction model generated by machine learning based information and results of prior deliveries, and that such a model is stored in advance. However, Chrabaszcz teaches:
the circuitry performs a prediction, based on a prediction model stored in advance, of whether a resident of a visit destination is at home (see [0046] “Machine Learning Subsystem—Prediction based on time and historical data. Historical data are collected and stored (recorded) and used to create a model for machine learning. Collected presence and receptiveness grades can be archived and trends identified to provide a prediction based on time” for prediction model and [0028] “The machine learning/training phase is optional but would provide better results from the onset of use. The learning/training phase is perhaps two weeks long to enable collection and analysis of data to be preserved and stored for use as historical data” for model being trained and stored ahead of time)
and the prediction model is generated by machine learning based on information used for prediction for past deliveries and a prediction result after attempting the past deliveries, the prediction result being a score indicating whether a resident was at a respective visit destination or not (see [0059] “The prediction subsystem 280 bases its prediction on…the historical and/or training database 235 that the machine learning subsystem 230 has received and forwarded to the machine learning subsystem 230 via 260” and [0052] “Each value is a calculated value using the current sensor data and historical data. A feedback mechanism to report false positives tunes the formula with the intent of increasing the prediction (probability, likelihood) accuracy” historical and training data used to predict past deliveries are used to generate the model. Also, the false positives used to refine the model are prediction results (i.e. user is actually not present although the model indicated a high likelihood of them being present) and they are scores of the same binary type presented in [0025] of Applicant’s specification, i.e. binary present/not present score)
It would have been obvious to one of ordinary skill in the art to combine the machine learning prediction model of Chrabaszcz with the combination of Bessho, Bostick and Kirihara. As Chrabaszcz states in [0028] “The machine learning/training phase is optional but would provide better results from the onset of use. The learning/training phase is perhaps two weeks long to enable collection and analysis of data to be preserved and stored for use as historical data” and in [0052] “Each value is a calculated value using the current sensor data and historical data. A feedback mechanism to report false positives tunes the formula with the intent of increasing the prediction (probability, likelihood) accuracy”. Applying the machine learning of Chrabaszcz to Bessho would allow the calculation of percentage chances that a user is at a visit destination at each visit time to be more accurate initially because of the trained model and more accurate over the long-term because of the adjustment of the model in light of incorrect model predictions.
Regarding claim 3, the combination of Bessho, Bostick, Kirihara and Chrabaszcz teaches all of the limitations of claim 1 above. Bessho does not explicitly teach selecting a visit destination to have its visit time re-determined. Kirihara further teaches:
wherein the circuitry selects a visit destination for which the visit time is to be re-determined on the basis of at least one of the number of visit destinations belonging to a clustering cluster or a spatial size of the cluster (see [0218]-[0219] "In step S1620, the visit route determination unit 412 determines the appropriateness of the visit route on the basis of the area information and the visitor information...If the visit route is not appropriate (step S1620/No), the visit route determination unit 412 determines whether an assigned visit destination need to be changed to determine an appropriate visit route, in step S1628. If it is necessary to change the assigned visit destination (step S1628/Yes), the process of determining a visit destination to be assigned, illustrated in FIG. 16, is performed again in step S1632" and [0106] "the information processing server 40 may determine a route to be assigned, in consideration of...visitor information (e.g., years of experience in the business, the number of visits possible per day, etc.) including visitor's skill, experience, or the like" along with [0104] will re-cluster destinations if there are too many destinations in the clusters)
One of ordinary skill in the art would have recognized that applying the known technique of Kirihara to the combination of Bessho, Bostick, Kirihara and Chrabaszcz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kirihara to the teaching of the combination of Bessho, Bostick, Kirihara and Chrabaszcz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such re-clustering visit destinations to obtain appropriate clusters and routes. Further, applying re-clustering visit destinations to obtain appropriate clusters and routes to the combination of Bessho, Bostick, Kirihara and Chrabaszcz would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient clustering and routing of deliveries, as clusters would be ensured to match the experience and capabilities of deliverers as discussed in Kirihara.
Regarding claim 7, Bessho teaches:
A method implemented by a visit-time-determining device that determines a visit time for a plurality of visit destinations (see Fig. 9 and Col. 18 line 37 through Col. 19 line 26 for overview of method for determining delivery times for a plurality of delivery destinations, particularly Col. 18 lines 54-67)
For the remaining limitations of claim 7, please see the rejection of claim 1 above.
Novel/Non-Obvious
Regarding claim 5, the claim is distinguished over the current art of record. The closest prior art of record is the combination of Bessho, Bostick, Kirihara, Chrabaszcz, Ho et al. (U.S. Pre-Grant Publication No. 2018/0150794, hereafter known as Ho) and Soubhagya (U.S. Pre-Grant Publication No. 2018/0268359, hereafter known as Soubhagya). As discussed above, the combination of Bessho, Bostick, Kirihara and Chrabaszcz teaches all of the limitations of claim 1 above. As discussed above regarding claim 3, Kirihara further teaches comparing the number of visit destinations to a number of destinations possible for a visitor. However, Kirihara teaches that when this threshold is exceeded that clustering is redone without teaching how the re-clustering is modified from the original clustering. Therefore, the combination of Bessho, Bostick, Kirihara and Chrabaszcz does not explicitly teach selecting a visit destination outside of the cluster to which most visit destinations belong as the selected visit destination for which a time is to be determined when the threshold is exceeded or integrating a first cluster containing the most destinations with a second cluster at a position closest to the first cluster if the threshold is not exceeded.
Ho teaches selecting a visit destination outside of the cluster to which most visit destinations belong as the selected visit destination for which a time is to be determined when the threshold is exceeded (see [0033] “In step 202, for the delivery time period 8-9 AM, the portion of the pieces of cargo-shipping data 103 that include the available shipping time period matching such a delivery time period are retrieved. Further, in step 203, a statistical analysis is 
Soubhagya teaches integrating a first cluster containing the most destinations with a second cluster at a position closest to the first cluster if the threshold is not exceeded (see [0072] “Two groups containing a finite number of closely located destinations are combined provided they satisfy the condition of minimum or maximum number of destinations deliverable by a driver” and [0073] “Users are provided with a knob of 3 algorithms i.e., pure distance based (greedy)” when the total number of destinations do not exceed maximum number of delivery destinations deliverable by a driver, two close clusters are integrated).
However, despite these references teaching all of the limitations of claim 5 individually, it would not have been obvious to one of ordinary skill in the art to combine Bessho, Bostick, Kirihara, Chrabaszcz, Ho and Soubhagya. Specifically, it would not have been obvious to combine the teachings of Ho and Soubhagya together to construct the potential adjustments to the clustering that are recited in claim 5. Therefore, claim 5 is non-obvious over the prior art of record.
Regarding claim 6, the claim is distinguished over the current art of record. The closest prior art of record is the combination of Bessho, Bostick, Kirihara, Chrabaszcz and Axelrod (U.S. Pre-Grant Publication No. 2017/0030724; hereafter known as Axelrod). As discussed above, the in order of decreasing distance from the center of the cluster. Therefore, it is in these ways that claim 6 distinguishes from the prior art of record. 
Other art of record also does not teach the limitations of claim 6. Lau et al. ("Vehicle routing problem with time windows and a limited number of vehicles", published 08/01/2003, hereafter known as Lau) also does not teach selecting a visit destination of the most populous cluster in order of decreasing distance from a center of gravity of the cluster as the visit destination for which a visit time is to be redetermined. Lau instead teaches that the distance travelled by the vehicle when determining a delivery route with time constraints can be minimized subject to the timing constraints of the delivery stops. Lau also teaches that time windows of delivery destinations can be relaxed (i.e. rescheduled) to accommodate additional deliveries, but the deliveries being selected for the relaxed time windows are not because of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. (U.S. Patent No. 7,966,225; hereafter known as Chan) Chan teaches that nodes of cluster that are beyond a threshold distance from a center of a cluster are removed from the cluster
Cao et al. (U.S. Pre-Grant Publication No. 2012/0254179) teaches reassigning points to the nearest cluster
Mendez (U.S. Pre-Grant Publication No. 2011/0258134) teaches creating delivery zones for delivery destinations based on geography and delivery windows
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625